NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIENE D. DAVIS; WILLETTE D.                  No.    18-15804
JACOBS,
                                                D.C. No. 2:05-cv-01723-MCE-
                Plaintiffs-Appellants,          GGH

 v.
                                                MEMORANDUM*
STATE OF CALIFORNIA; SUPERIOR
COURT OF CALIFORNIA COUNTY OF
SACRAMENTO CLERK’S OFFICE, a state
agency,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Williene D. Davis and Willette D. Jacobs appeal pro se from the district

court’s order striking their motion to reopen the case. We have jurisdiction under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review for an abuse of discretion. Ready Transp., Inc. v.

AAR Mfg., Inc., 627 F.3d 402, 403-04 (9th Cir. 2010). We affirm.

      The district court did not abuse its discretion in striking plaintiffs’ post-

judgment motion to reopen because plaintiffs’ motion was filed twelve years after

the case was closed and the district court warned plaintiffs that no additional filings

would be accepted. See id. at 404 (district courts have inherent power to control

their docket, including power to strike items from the docket).

      We lack jurisdiction to review the district court’s March 8, 2006 judgment

because plaintiffs failed to file a timely notice of appeal as to the judgment. See

Fed. R. App. P. 4(a)(1)(A), (a)(4)(A)(vi) (notice of appeal must be filed within 30

days after entry of judgment or order appealed from; Rule 60(b) motion must be

filed within 28 days of judgment to have tolling effect); Stephanie-Cardona LLC v.

Smith’s Food & Drug Ctrs., Inc., 476 F.3d 701, 703 (9th Cir. 2007) (“A timely

notice of appeal is a non-waivable jurisdictional requirement.”).

      AFFIRMED.




                                           2                                     18-15804